Citation Nr: 0317964	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The appellant in this appeal is seeking VA death benefits 
based on the alleged service of her late husband who died on 
December [redacted}
, 1990.  The issue on appeal was originally before 
the Board of Veterans' Appeals (Board) in January 2002 at 
which time it was remanded to the Regional Office (RO) for 
additional evidentiary development.  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.203 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as in the present case.  However, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (service during the Iranian hostage 
crisis is not a "period of war" for purposes of entitlement 
to non-service-connected pension benefits); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)(case involved application 
of 38 U.S.C.A. § 101(3) to determine whether the appellant 
was entitled to recognition as the surviving spouse of a 
veteran).

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the  
appellant's deceased spouse had qualifying service.  To the 
extent in which the law is dispositive in this case, the VCAA 
is not applicable.  Nevertheless, as the appellant claims 
that her deceased spouse had qualifying military service, 
there is an evidentiary question in this case and to that 
extent the VCAA is applicable.

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
appellant filed his claim for VA benefits in October 2000, 
which was before enactment of the VCAA.  Following receipt of 
the claim, the RO notified the appellant by letter dated in 
October 2000, that the claim was received.  The RO clearly 
explained that it would obtain official certification of 
service from the service department as well as service 
medical records.  The RO also clearly listed the evidence 
which should be submitted to support her claim. 

In a June 2001 letter, the RO notified the appellant of the 
denial of her claim and clearly explained the reason for the 
denial, and listed the evidence that was considered in 
reaching that decision. In a September 2001 statement of the 
case (SOC), the RO provided the appellant with a copy of VA 
regulations governing recognized service and further 
explained why the claim was denied.  Essentially, the 
appellant was notified that in the absence of certification 
of military service by the Department of the Army, there was 
no eligibility for VA death benefits.  She was also advised 
that the documents she had submitted could not be accepted as 
proof of valid service without substantiating evidence from 
the military.  In light of the foregoing, the Board is 
satisfied that VA has no outstanding duty to further inform 
the appellant of the evidence needed to substantiate her 
claim.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d)).  Here, as noted earlier, the RO 
informed the appellant of the evidence they had which 
supported the conclusion that her deceased spouse did not 
have qualifying military service.  Moreover, after the 
appellant suggested that her deceased spouse's service may 
have been under another name, the RO obtained another 
certification from the service which was also negative.  The 
Board is unaware of any additional evidence that should be 
obtained before proceeding with a decision in this appeal.  
In short, the Board finds that the requirements of the VCAA 
have been met to the extent possible, and there would be no 
possible benefit by delaying this case for further 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the  
requisite service or his surviving spouse.  38 U.S.C.A. § 
1521 (West 2002).  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2002).  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. §  
3.203 (2002)

As a threshold matter, one claiming entitlement to VA  
benefits must qualify as a claimant by submitting evidence of  
service and character of discharge.  Aguilar v. Derwinski, 2  
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214,  
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

In the present case, the appellant filed a claim for VA death 
benefits based on deceased husband's service in the United 
States military during World War II.  The RO attempted to 
verify the service of the appellant's husband.  In May 2001, 
the service department certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including as a recognized guerrilla in the service of the 
United States of America.  

In May 2002, the National Personnel Records Center was again 
unable to verify that the appellant's husband had qualifying 
service with the Armed Forces of the United States of 
America.  At that time, the National Personnel Records Center 
attempted to verify the appellant's husband's service under 
both his given first name of "[redacted}
" and under his 
nickname of "[redacted}
."  

The appellant has submitted affidavits from private 
individuals and documents from the Philippine government in 
an attempt to prove her husband had qualifying military 
service.  As indicated above, however, the service department 
certified in May 2001 and May 2002 that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in  
service of the United States of America.  The Court has held 
that "VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet.  App. 530, 532 (1992).  
Furthermore, "service department  findings are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, supra.  In cases for VA benefits 
where requisite veteran status is at issue, the relevant 
question is whether the claimant has qualifying service under 
title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.  

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their surviving spouses) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet.  App. 115, 120 (1993).  

No additional facts, such as alternate name spellings, or 
different dates of service/service numbers have been received 
to warrant recertification.  The Board notes that the RO did 
seek service department certification under two different 
first names in May 2002 based on information supplied by the 
appellant.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband was not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, as the 
surviving spouse of the decedent, must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

